Opinion filed June 30, 2016




                                      In The


        Eleventh Court of Appeals
                                  ___________

                              No. 11-16-00158-CR
                                 ___________

                   JIMMY GENE WILLETT, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 132nd District Court
                             Scurry County, Texas
                          Trial Court Cause No. 10334


                      MEMORANDUM OPINION
      Jimmy Gene Willett, Appellant, has filed an untimely pro se notice of appeal
from a conviction for the offense of evading arrest. We dismiss the appeal.
      The documents on file in this case indicate that Appellant’s sentence was
imposed on February 24, 2016, and that his notice of appeal was filed in the district
clerk’s office on June 3, 2016. When the appeal was filed in this court, we notified
Appellant by letter that the notice of appeal appeared to be untimely and that the
appeal may be dismissed for want of jurisdiction. We requested that Appellant
respond to our letter and show grounds to continue. Appellant has responded and
asks that we consider his appeal because his lawyer did not provide him with
effective assistance of counsel at trial.
      Pursuant to TEX. R. APP. P. 26.2(a), a notice of appeal is due to be filed either
(1) within thirty days after the date that sentence is imposed in open court or (2) if
the defendant timely files a motion for new trial, within ninety days after the date
that sentence is imposed in open court. A notice of appeal must be in writing and
filed with the clerk of the trial court. TEX. R. APP. P. 25.2(c)(1). The documents on
file in this court reflect that Appellant timely filed a motion for new trial but that
Appellant’s notice of appeal was not filed with the clerk of the trial court until 100
days after the sentence was imposed. The notice of appeal was, therefore, untimely.
Furthermore, Appellant did not file a timely motion for extension. See TEX. R.
APP. P. 26.3(b). Absent a timely filed notice of appeal or the granting of a timely
motion for extension of time, we do not have jurisdiction to entertain the appeal.
Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo v. State, 918
S.W.2d 519, 522–23 (Tex. Crim. App. 1996); Rodarte v. State, 860 S.W.2d 108, 110
(Tex. Crim. App. 1993).
      This appeal is dismissed for want of jurisdiction.


                                                     PER CURIAM


June 30, 2016
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.



                                            2